DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/16/2022 has been entered.  Claims 1-5, 8, 9, 12-13, 16-17 and 20 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-20 remain pending in the application.  The office acknowledges Applicant’s submission of English language translations of priority applications KR10- 2019-0122707 filed on 10/03/2019, KR10-2019-0123439 filed on 10/04/2019, KR10-2019- 0142315 filed on 11/8/2019, KR10-2020-0042502 filed on 04/08/2020, and KR10-2020-0067924 filed on 06/04/2020.  The objection to the specification is withdrawn based on Applicant’s amendment to the title.  The objections to claims 4 and 17-20 are withdrawn based on Applicant’s amendment to claim 4.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-20 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1-4.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2022 has been placed in the record and considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1-4 have been amended to recite, in pertinent part, 
"wherein a starting RB index for the specific RO is determined based on (i) a lowest RB index of a first RB set including the specific RO and (ii) an offset value, wherein the offset value is obtained by subtracting (i) a lowest RB index of a second RB set including a lowest RO from (ii) a starting RB index of the lowest RO” and “wherein the specific RO and the lowest RO are frequency division multiplexed (FDMed), and there is an inter-cell guard band between the first RB set and the second RB set."  These amendments are not supported by Applicant’s specification as filed, and thus constitutes new matter. 
	First, Applicant’s specification does not support "wherein a starting RB index for the specific RO is determined based on (i) a lowest RB index of a first RB set including the specific RO and (ii) an offset value, wherein the offset value is obtained by subtracting (i) a lowest RB index of a second RB set including a lowest RO from (ii) a starting RB index of the lowest RO”  Paragraphs [0375] - [0376] of Applicant’s published patent application discloses that the offset value may be obtained by subtracting the value of the lowest RB index of the RB set including the RO positioned at the lowest frequency from the value of the starting RB index of the RO positioned at the lowest frequency.  There is no disclosure in Applicant’s specification that supports determining a starting RB index for an RO based on a lowest RB index of a first RB set and offset value, wherein the offset value is obtaining using an RB index of a second RB set. Second, Applicant’s specification as filed does not disclose an inter-cell guard band between the first RB set and the second RB set.  In fact, Applicant’s specification as filed makes no mention of an inter-cell guard band.
	Claims 5-20 are rejected under §112(a) due to their dependency on claims 1-4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413